                                         Case 2:20-cv-05947-JWH-AS Document 29 Filed 10/07/20 Page 1 of 7 Page ID #:158




                                           1   Andrew P. Holland/Bar No. 224737
                                                aholland@thoits.com
                                           2   Mark V. Boennighausen/Bar No. 142147
                                                mboennighausen@thoits.com
                                           3   Nathaniel H. Lipanovich/Bar No. 292283
                                                nlipanovich@thoits.com
                                           4   THOITS LAW
                                               A Professional Corporation
                                           5   400 Main Street, Suite 205
                                               Los Altos, California 94022
                                           6   Telephone: (650) 327-4200
                                               Facsimile: (650) 325-5572
                                           7
                                               Attorneys for Plaintiff
                                           8   Bella+Canvas, LLC
                                           9                     UNITED STATES DISTRICT COURT
                                          10      CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                          11
             A PROFESIONAL CORPORATION




                                          12   BELLA+CANVAS, LLC,                        Case No.: 2:20-cv-05947-JWH-AS
THOITS LAW




                                          13                     Plaintiff,              FIRST AMENDED COMPLAINT
                                                                                         FOR BREACH OF CONTRACT
                                          14         v.
                                                                                             JURY TRIAL DEMANDED
                                          15   TSC APPAREL, LLC, an Ohio
                                               limited liability company; and DOES
                                          16   1 through 20, inclusive,
                                          17                     Defendants.
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                     1
                                                                          FIRST AMENDED COMPLAINT
                                         Case 2:20-cv-05947-JWH-AS Document 29 Filed 10/07/20 Page 2 of 7 Page ID #:159




                                           1         Plaintiff Bella+Canvas, LLC (“Plaintiff” or “B+C”) alleges against
                                           2   Defendant TSC Apparel, LLC (“TSC”), and Does 1 through 20 (collectively
                                           3   “Defendants”), as follows:
                                           4                                   THE PARTIES
                                           5         1.      B+C is, and at all times herein mentioned was, a California
                                           6   limited liability company with its principal place of business located in Los
                                           7   Angeles County, California.
                                           8         2.      Upon information and belief, TSC is an Ohio limited liability
                                           9   company with distribution centers in various states including one in Fullerton,
                                          10   California.
                                          11         3.      The true names and capacities whether individual, corporate,
             A PROFESIONAL CORPORATION




                                          12   associate, or otherwise, of the defendants named herein as Does 1 through 20,
THOITS LAW




                                          13   inclusive, are unknown to B+C and therefore they are sued under fictitious
                                          14   names.
                                          15         4.      B+C is informed and believes, and on that basis alleges, that
                                          16   each defendant designated as a Doe is responsible in some manner for the
                                          17   events described below and caused injuries and damages proximately thereby
                                          18   to B+C, and that the Defendants were the agents, servants, and employees of
                                          19   each other and were acting at all times within the course and scope of said
                                          20   agency, service, and employment, and otherwise acted jointly in concert or
                                          21   conspiracy.
                                          22                           JURISDICTION AND VENUE
                                          23         5.      This Court has diversity jurisdiction pursuant to 28 U.S.C. 1332,
                                          24   because the matter in controversy exceeds the sum or value of $75,000,
                                          25   exclusive of interest and costs, and is between citizens of different states.
                                          26         6.      Venue is proper in this Court pursuant to 28 U.S.C. 1391(b)(2)
                                          27   as a substantial part of the events giving rise to the claim occurred in this
                                          28   District.
                                                                                         2
                                                                            FIRST AMENDED COMPLAINT
                                         Case 2:20-cv-05947-JWH-AS Document 29 Filed 10/07/20 Page 3 of 7 Page ID #:160




                                           1         7.     TSC is a major purchaser of apparel from B+C and has
                                           2   purchased millions of dollars in apparel from B+C over the last several years.
                                           3   This apparel is typically shipped from B+C’s facility in this District. The
                                           4   parties’ agreement was also negotiated in this District, with B+C being
                                           5   located in this District. There have also been discussions about the parties’
                                           6   agreements and their terms that have taken place between the principals in
                                           7   California, including at a trade show in Long Beach, California.
                                           8         8.     On information and belief based on TSC’s statements on its
                                           9   website, TSC serves all of California with one-day shipping based on its
                                          10   distribution center in Fullerton, California.      The center in Fullerton,
                                          11   California includes a showroom and permits customers to pick up orders or
             A PROFESIONAL CORPORATION




                                          12   have orders shipped from that location to them. On information and belief,
THOITS LAW




                                          13   TSC regularly attends trade shows in California, including an annual one held
                                          14   in Long Beach, California.
                                          15                             GENERAL ALLEGATIONS
                                          16         9.     B+C is in the business of design, manufacture, distribution, and
                                          17   sale of apparel products in multiple channels of distribution.
                                          18         10.    On information and belief, TSC is a clothing supplier that sells
                                          19   and/or re-sells apparel to its customers.
                                          20         11.    TSC has purchased millions of dollars in apparel from B+C over
                                          21   the last several years.
                                          22         12.    As set forth below, TSC breached agreements with B+C by
                                          23   failing to make timely payment for apparel that TSC has ordered and received.
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                           3
                                                                            FIRST AMENDED COMPLAINT
                                         Case 2:20-cv-05947-JWH-AS Document 29 Filed 10/07/20 Page 4 of 7 Page ID #:161




                                           1                           FIRST CLAIM FOR RELIEF
                                           2                           (Breach of Contract - Invoices)

                                           3         13.    B+C realleges and incorporates herein each and every allegation
                                           4   in the preceding and foregoing paragraphs.
                                           5         14.    B+C and TSC have a contract for the purchase and sale of apparel
                                           6   based on invoices submitted by B+C to TSC for orders placed by TSC. Each
                                           7   invoice identifies the apparel ordered by TSC and the price. B+C sends out
                                           8   invoices when a product ships to its customer, and thus all products that are
                                           9   subject to B+C invoices have been shipped to TSC.
                                          10         15.    Under the terms of these invoices, the payment terms are either
                                          11   Net 30, Net 60, or Net 90, as set forth on each invoice. The vast majority of
             A PROFESIONAL CORPORATION




                                          12   the unpaid invoices at issue have Net 60 payment terms. This means that
THOITS LAW




                                          13   payment was due within 60 days.
                                          14         16.    There are over 4,000 invoices that TSC has not paid. The unpaid
                                          15   invoices are dated between May 11, 2017 and May 20, 2020, although the vast
                                          16   majority are from June 2019 or later. The total amount due on these invoices
                                          17   is over four million dollars.
                                          18         17.    B+C substantially performed its obligations under the parties’
                                          19   agreement, including by providing apparel to TSC as set forth in each invoice,
                                          20   or B+C was excused from such performance.
                                          21         18.    TSC breached the parties’ agreement as set forth in the proceeding
                                          22   allegations, including without limitation by not paying millions of dollars
                                          23   within the time period set forth on B+C’s invoices and by TSC never paying
                                          24   for millions of dollars in apparel that TSC received. As of the date of this
                                          25   First Amended Complaint, TSC owes millions of dollars to B+C for unpaid
                                          26   apparel.
                                          27
                                          28
                                                                                          4
                                                                               FIRST AMENDED COMPLAINT
                                         Case 2:20-cv-05947-JWH-AS Document 29 Filed 10/07/20 Page 5 of 7 Page ID #:162




                                           1         19.    TSC’s breach of the parties’ agreement harmed B+C, including
                                           2   without limitation based on the millions of dollars that has not been paid by
                                           3   TSC for apparel that TSC ordered from B+C and has received from B+C.
                                           4
                                           5                        SECOND CLAIM FOR RELIEF
                                                               (Breach of Contract – Incentive Agreement)
                                           6
                                           7         20.    B+C realleges and incorporates herein each and every allegation
                                           8   in the preceding and foregoing paragraphs.
                                           9         21.    B+C and TSC had an agreement governing incentives and
                                          10   rebates. Pursuant to this agreement, TSC could earn incentives and rebates
                                          11   based on its sales of B+C apparel. This agreement was memorialized in
             A PROFESIONAL CORPORATION




                                          12   writing in a 2019 Incentive Agreement that was signed in June 2019. It was
THOITS LAW




                                          13   further memorialized in an agreement for 2020 that was negotiated between
                                          14   the parties but never signed. The details on how TSC’s incentive payments
                                          15   are calculated are confidential information to B+C.
                                          16         22.    As memorialized in the 2019 Incentive Agreement, TSC was able
                                          17   to earn performance incentives based on its sales volumes as compared to sales
                                          18   volumes from prior time periods. See 2019 Incentive Agreement p. 1. TSC
                                          19   was advanced over $1 million in performance incentives under this agreement
                                          20   based on its sales performance.
                                          21         23.    As memorialized in the 2019 Incentive Agreement, TSC could
                                          22   earn CRC rebates based on the number of units sold by TSC that are eligible
                                          23   for the rebates. See 2019 Incentive Agreement p. 3-4. The agreement states
                                          24   in relevant part that “When TSC participates in a CRC promotion and complies
                                          25   with all CRC promotion requirements as outlined by BELLA+CANVAS,
                                          26   TSC will be eligible to receive a CRC promotion rebate.” Id. TSC has
                                          27   received over $1 million in CRC rebates since the start of the 2019 Incentive
                                          28   Agreement.
                                                                                       5
                                                                          FIRST AMENDED COMPLAINT
                                         Case 2:20-cv-05947-JWH-AS Document 29 Filed 10/07/20 Page 6 of 7 Page ID #:163




                                           1           24.   As memorialized in the 2019 Incentive Agreement, the parties
                                           2   agreed to certain required Payment Terms under which TSC must pay for
                                           3   products ordered from B+C within a set time period. Specifically, payments
                                           4   terms are Net 60, meaning that invoices must be paid within 60 days. See
                                           5   2019 Incentive Agreement p. 2.
                                           6           25.   As memorialized in the 2019 Incentive Agreement, the parties
                                           7   also agreed to limit TSC’s ability to cancel orders or make returns without
                                           8   B+C’s permission, stating that: “Cancelled purchase orders, rescheduled
                                           9   shipments or other product changes requested by TSC are subject to pre-
                                          10   approved acceptance by BELLA+CANVAS.” See 2019 Incentive Agreement
                                          11   p. 4.
             A PROFESIONAL CORPORATION




                                          12           26.   The substance of the terms set forth in paragraph 23-25 was
THOITS LAW




                                          13   agreed to by the parties prior to June 2019 and continued to govern the parties’
                                          14   relationship into 2020 while the parties negotiated a new incentive agreement
                                          15   for 2020. B+C and TSC understood and agreed that TSC could continue to
                                          16   earn (and in fact was advanced) CRC rebates, that payment terms were Net
                                          17   60, and that TSC could not cancel or return orders without B+C pre-approval.
                                          18           27.   B+C substantially performed its obligations under the parties’
                                          19   agreement, including by providing apparel to TSC when ordered and by
                                          20   advancing millions of dollars of incentives and CRC rebates to TSC, or B+C
                                          21   was excused from such performance.
                                          22           28.   TSC breached the parties’ agreement as set forth in the proceeding
                                          23   allegations, including without limitation by not paying millions of dollars owed
                                          24   within the Net 60 payment terms (or at any time). As of the date of this
                                          25   Amended Complaint, TSC still owes millions of dollars to B+C for these
                                          26   unpaid and past due invoices, despite having been advanced incentive payments
                                          27   and CRC rebates based (at least in part) on these unpaid orders.
                                          28
                                                                                        6
                                                                            FIRST AMENDED COMPLAINT
                                         Case 2:20-cv-05947-JWH-AS Document 29 Filed 10/07/20 Page 7 of 7 Page ID #:164




                                           1         29.   TSC also breached the parties’ agreement by cancelling orders
                                           2   without B+C’s pre-approval.
                                           3         30.   TSC’s breach of the parties’ agreement harmed B+C, including
                                           4   without limitation based on the millions of dollars that has not been paid by
                                           5   TSC for apparel that TSC received from B+C and by the millions of dollars
                                           6   in incentives and CRC rebates that were advanced to TSC. B+C has also been
                                           7   harmed by hundreds of thousands of dollars in cancelled orders that were
                                           8   cancelled in breach of the parties’ agreement.
                                           9                             PRAYER FOR RELIEF
                                          10         WHEREFORE, Plaintiff prays for judgment against TSC as follows:
                                          11         1.    That B+C is awarded all of its special, consequential, and
             A PROFESIONAL CORPORATION




                                          12               compensatory damages as permitted by law;
THOITS LAW




                                          13         2.    For prejudgment interest as permitted by law;
                                          14         3.    For reasonable costs;
                                          15         4.    For such other and further relief as the Court deems just and
                                          16   proper.
                                          17                                 JURY DEMAND
                                          18         B+C hereby demands trial by jury for this action.
                                          19
                                          20   Dated: October 7, 2020
                                                                                                         THOITS LAW
                                          21
                                          22                                          By:             /s/ Andrew P. Holland
                                          23                                                           Andrew P. Holland
                                                                                                     Attorneys for Plaintiff
                                          24                                                          Bella+Canvas, LLC

                                          25
                                          26
                                          27
                                          28
                                                                                       7
                                                                           FIRST AMENDED COMPLAINT
